Citation Nr: 0401195	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1956 to July 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In his January 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board in Washington, 
D.C.  He was scheduled for an RO hearing in May 2003, but in 
a May 2003 statement in support of claim (VA Form 21-4138) he 
formally withdrew any request for an RO hearing.  
Subsequently, he was scheduled for a Board hearing in 
Washington, D.C., in January 2004.  But in another statement 
in support of claim, received in October 2003, he stated that 
he would not be able to attend the hearing and requested that 
his appeal be reviewed on the evidence submitted.  
Accordingly, the Board will review his case as if he withdrew 
his request for a Board hearing.  See 38 C.F.R. § 20.702(e) 
(2003).  

The veteran did not initiate an appeal of a January 2003 
rating decision, of which he was notified that same month, 
denying service connection for residuals of a cholecystectomy 
and residuals of a right nephrectomy.  So those additional 
claims are not before the Board.  38 C.F.R. § 20.200 (2003).

The claim for hypertension that is before the Board, however, 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA, among other 
things, eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  VA also must notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 23, 2003) (PVA).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because earlier VA 
had issued implementing regulations allowing adjudication 30 
days after sending a VCAA notification letter.  See 38 C.F.R. 
§ 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In April 2002, the RO informed the veteran of the VCAA-
indicating that if it did not receive additional evidence or 
information within 60 days, it would decide his case based 
only on the evidence received and any VA examinations or 
medical opinions.  That 60-day allotted time period for 
responding, although invalidated by the PVA decision for the 
same reason as the 30-day response time mentioned in that 
case, is nonetheless permissible now following the more 
recent passage of the Veterans Benefits Act of 2003.

Still, though, other development is required in this appeal 
before actually rendering a decision.

The veteran is service-connected for Type II Diabetes 
Mellitus, rated 20 percent disabling, which he alleges caused 
or aggravated his hypertension.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records (SMRs) are negative for elevated 
blood pressure readings, but in the medical history 
questionnaires in conjunction with examinations in February 
and November 1965, the veteran complained of chest pain-
although no actual disability or disease was noted.  And in 
June 1975, when he complained of gas around his heart area, 
the impression was cardiac anxiety.  An electrocardiogram 
(EKG) in May 1976 revealed bradycardia and another EKG in 
February 1979, in conjunction with his retirement from the 
military, revealed sinus bradycardia.

Records of the Trident Regional Medical Center reflect that 
in May 1997 the veteran had an elevated blood pressure of 
150/92, an abnormal EKG, and a diagnosis of syncope of 
unknown ideology.  Records of Dr. Ho indicate that in 
July, August, and September 1999 the veteran also had 
elevated blood pressure readings, took medication for 
hypertension, and had a lipid disorder.  In April 2001 
diabetes was diagnosed.

On VA examination in May 2002 it was reported the veteran had 
taken oral medication for diabetes since April 2001 and had 
had high cholesterol for three years.

When hospitalized at the Trident Regional Medical Center in 
September 2002, at which time he had a cholecystectomy, 
computerized tomograms of the veteran's abdomen in September 
and October 2002 revealed an enlarged right kidney and a 
right renal mass consistent with renal cell carcinoma.  He 
underwent a right radical nephrectomy in November 2002.



The veteran underwent another VA examination in November 2002 
to determine whether his gallbladder and kidney problems were 
secondary to his service-connected diabetes mellitus.  It was 
opined that it was "much less likely than yes that either 
his cholelithiasis or his renal cancer [was] secondary to his 
diabetes mellitus."

The RO has denied service connection for hypertension on the 
basis that it was not incurred during active service and was 
not caused by the service-connected diabetes since the 
hypertension predated the diabetes and there is no evidence 
of diabetic nephropathy.  

There is now clear evidence of nephropathy, however, but 
still no diagnosis or opinion has been rendered as to whether 
the service-connected diabetes has aggravated the 
hypertension.  Thus, a medical examination and opinion is 
needed concerning this.  38 U.S.C. §5103A(d)(1)(a) (West 
2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent passage of the 
Veterans Benefits Act of 2003.  Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003)

2.  Ask the veteran to provide the names 
and addresses of all VA and 
private clinical sources and approximate 
dates of treatment, evaluation or 
hospitalization since military service 
for hypertension, which are not already 
on file.  Ask that he complete and return 
the appropriate releases (VA Form 21-
4142s) for the medical records of each 
private care provider he identifies.  He 
should be specifically requested to 
provide the names and addresses of the 
treating physicians, if any, who have 
rendered diagnoses or opinions, to 
include having simply verbally informed 
him, that his hypertension is either due 
to his service-connected diabetes 
mellitus or was aggravated by the 
diabetes mellitus.  

Also ask each treating source to provide 
a medical opinion or diagnosis concerning 
the etiology of the hypertension-
particularly insofar as whether it is 
related to the veteran's service in the 
military or was caused or aggravated by 
his diabetes mellitus.  Each clinical 
source should be requested to provide the 
medical bases and supporting authority 
for any diagnosis or opinion.  

If any request for private treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  

3.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that his 
hypertension is of service origin, 
including whether it is at least as 
likely as not that it first manifested 
within one year of his discharge from 
service in July 1979.  Also, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed hypertension is otherwise 
proximately due to or the result of the 
veteran's already service-connected 
diabetes mellitus.  (Note:  this latter 
question includes indicating whether 
it is at least as likely as not that the 
service-connected diabetes mellitus has 
aggravated the hypertension, but only to 
the extent above and beyond the level of 
impairment existing prior to the 
aggravation.)  

The opinion rendered on VA examination in 
May 2002 should be reviewed and any 
inconsistencies between the findings, 
diagnosis or opinion of the current 
VA examiner and the opinion rendered in 
May 2002 should be reconciled.  Please 
discuss the rationale for concluding 
either favorably or unfavorably.

If no opinion can be rendered, explain 
why this is not possible.  

It is absolutely imperative that the 
examiner has access to and reviews the 
claims folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
If an examination form is used to guide 
the examination, the submitted 
examination report should include the 
questions to which answers are provided.

4.  Thereafter, review the claims file.  
If any development is incomplete, or if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  Then readjudicate the claim based on 
any additional evidence obtained.  If the 
benefit remains denied, prepare a 
Supplemental Statement of the Case (SSOC) 
and send it to the veteran and his 
representative.  Given them time to 
respond.  



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


